DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 06 July 2021, have been entered in full.  Claims 1-20, 23 and 24 are canceled. Claims 21 and 25 are amended.  Claims 21, 22 and 25 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 06 July 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
			Withdrawn Objections And/Or Rejections
	The rejection to claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 3-4 of the previous Office Action (27 April 2021), is withdrawn in view of the amendment (06 July 2021).
	The rejection to claims 21, 22 and 25 under 35 U.S.C. 103 as being unpatentable over Alvares Favela (US 2012/0219621; published 8/30/12) in view of Lin et al. (AGING Volume 6, No. 12:1019-1030; December 2014), as set forth at pages 6-9 of the previous Office Action (27 April 2021), is withdrawn in view of the amendment (06 July 2021).

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter.  The basis for this rejection is set forth at pages 4-6 of the previous Office Action (27 April 2021).
	Applicant argues that paragraph [0038] in the English translation of the specification states: [0038] ... In the case of oral administration or intake, the amount as the GIP function inhibitor is preferably 1 mg or more, . . . and ... 20 mg or less per day for an adult.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. The instant specification teaches the following at paragraph 0038. 
“[0038] The amount of the hypothermia preventing or ameliorating agent of the present invention administered can vary depending on the condition, weight, sex, age, or other factors of the subject. In the case of oral administration or intake, the amount as 1 mg or more, more preferably 5 mg or more, and preferably 100 mg or less, more preferably 20 mg or less per day for an adult.”
MPEP 2163.05 teaches: A genus may not support a subgenus even though there is a disclosed species within the subgenus. In Smith the applicant sought the benefit of his prior application for a broadened generic claim, replacing the claim information “at least 12 carbon atoms” with a new limitation calling specifically for “8 to 36 carbon atoms”, where there was no disclosure of either the range itself or a sufficient number of species to establish entitlement to the claimed range. In re Smith, 173 USPQ 679 (CCPA 1972). The original disclosure of a large genus did not support a later filed claim to a previously unnamed single species. In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA 1967).
In the instant case, the instant specification lacks written description support for the limitation “1-20 mg of the catechin per day”. The Examiner does not see wherein the specification or the Examples teach catechin administered in amounts of 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 15, 15, 16, 17, 18 and 19 mg per day. 
The specification fails to teach the range itself or a sufficient number of species to establish entitlement to the claimed range. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alvares Favela (Reference of record; US 2012/0219621; published 8/30/12) in view of Becker et al. (US 2014/0256741; published 9/1/14, priority date 8/5/11) and Lin et al. (Reference of record; AGING Volume 6, No. 12:1019-1030; December 2014).  
	Alvares Favela teach a composition with enhanced thermogenic activity and the use thereof in the treatment of obesity. Alvares Favela teach that the composition comprises a) menthol or a peppermint essential oil comprising menthol in association with one or more components having a thermogenetic activity, selected from: b1) capsaicin b2) a sulphur containing active principle derived from the Allium genus b3) a catechin active substance derived from the genus Camellia or a Camellia extract containing it (abstract and para 0001)(applies to claim 21). 
Alvares Favela teach orally administering the composition with enhanced thermogenic activity to humans to treat overweightness and obesity. Alvares Favela teach orally administering the composition with enhanced thermogenic activity to humans to treat a condition selected from the group consisting of metabolic syndrome, hypercholesterolaemia, hypertriglyceridemia, diabetes and hypertension (Alvares Favela; claims 13, 19, 22 and 23)(applies to claims 21, 22 and 25). Inhibition of GIP secretion is a biological property/function of the catechin. The catechin taught in the Alvares Favela reference and the catechin taught in the instant claims are structurally the same. The catechin would inherently inhibit GIP secretion in the subject after administration (applies to claim 21).
Alvares Favela teach in the compositions, the active substances from the genus Camellia include dosages of between 0.1 and 3000 mg/dose/die of catechin derivatives, applies to claim 25). Alvares Favela teach EGCG (derived from Camellia sinensis, unfermented tea) induces thermogenesis (para 0011). Alvares Favela teach that it has been observed that in humans, the use of catechin derivatives, especially in gallate form, obtained by the extraction of the aerial unfermented parts of Camellia sinensis (green tea) results in a 4% increase in basal energy expenditure and that many authors have investigated this thermogenic phenomenon, claiming an apparent clinical effect in weight reduction (para 0018)(applies to claim 21).
In summary, Alvares Favela teach administering catechins to humans to treat obesity and diabetes. Alvares Favela teach administered catechins enhances thermogenic activity in humans. Alvares Favela teach administering dosages of between 0.1 and 3000 mg/dose/die of catechin derivatives, preferably between 20 and 500 mg/dose/die. 
While Alvares Favela teach catechins induce thermogenesis in humans, Alvares Favela does not specifically teach administering a catechin to ameliorate chronic hypothermia in a subject. Alvares Favela do not specifically teach administering catechins to adults. 
Becker et al. teach compounds/compositions comprising catechins employed in methods for treating and/or ameliorating the symptoms of an ischemic condition in a mammalian subject. Becker et al. teach ischemic conditions to include hypothermia (abstract, paras 0003, 0010 and 0330). Becker et al. teach that compounds may be administered orally or via injection at a dose of from 0.1 to 500 mg/kg per day and that applies to claims 25).
Lin et al. teach that aging is associated with severe thermogenic impairment (i.e. chronic hypothermia) which contributes to obesity and diabetes in aging. Li et al. teach ablation of the ghrelin receptor, called growth hormone secretagogue receptor (GHS-R), attenuates obesity and insulin resistance. Li et al. teach ablation of GHS-R attenuates age-associated thermogenesis impairment. Li et al. teach administering antagonists of growth hormone secretagogue receptor (GHS-R) to activate thermogenesis, treat obesity and insulin resistance (abstract; pages 1019-1020 and page 1027, last paragraph).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating diabetes and obesity comprising administering a pharmaceutical composition comprising a catechin, as taught by Alvares Favela, wherein the pharmaceutical comprising catechin is administered to an adult, wherein the subject has chronic hypothermia, as taught by Becker et al. and Lin et al., respectively. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons:
Alvares Favela teach catechins as thermogenic agents which can be administered to treat obesity and diabetes. Li et al. state that aging is associated with severe thermogenic impairment which contributes to obesity and diabetes in aging. Li et al. teach administering GHS-R antagonists to activate thermogenesis, treat obesity and insulin resistance. It is well known in the art that thermogenesis is the process of heat production in organisms. Severe thermogenic impairment, would be severe loss of heat production (chronic hypothermia).  Because Alvares Favela teach catechins as thermogenic 
	
	
APPLICANT’S ARGUMENTS
	
Applicant argues that the rejection should be withdrawn because not all elements of the claims are accounted for in the cited art. Applicant argues that gastric inhibitory polypeptide (GIP) secretion and administering catechin to inhibit GIP secretion, are not accounted for in the combination of the cited art. Applicant maintains that this is a threshold question that must be satisfied before questions regarding motivation to combine or reasonable expectation of success can be considered. 
Applicant states that even assuming, arguendo, all claim elements are found in the combination of the cited art, as discussed below, the artisan did not have motivation to modify the cited art to reach the invention. Applicant argues that Lin does not cure the deficiencies of Alvares Favela. Applicant argues that the thermogenic activity implicated by Alvares Favela is fat metabolism. Applicant argues that based on the teaching of the combination of the cited art, it would be difficult for the artisan of ordinary skill in the art to expect that administration of catechin in a composition of Alvares Favela would inhibit GIP secretion and, as a result, increase thermogenesis and body temperature in individuals with chronic hypothermia caused by aging. Applicant argues that such aged individuals need not be afflicted with a metabolic condition or disease such as obesity or 
	Applicant argues that Lin discloses that dysfunction of BAT (brown adipose tissue) due to ghrelin signaling is involved in age-associated decline of thermogenesis. Applicant argues that Lin also discloses that suppression of ghrelin signaling may promote thermogenesis in BAT and attenuate age-associated decline of thermogenesis. Applicant argues that no effect of catechin on BAT, ghrelin signaling or GIP secretion is disclosed or suggested in Lin.  Applicant argues that the Examiner does not provide a rational reason to conclude that the thermogenic agent taught by Alvares Favela and the thermogenic agent taught by Lin have similar properties. Applicant states that even if the thermogenic agent taught by Alvares Favela and the thermogenic agent taught by Lin have similar properties, the person of ordinary skill in the art had no motivation to combine the cited art to reach the invention in which chronic hypothermia due to aging is ameliorated by inhibiting GIP secretion by administering catechin. 
	Applicant states that even assuming, arguendo, that motivation to reach the invention is found, the artisan did not have a reasonable expectation of success in reaching the invention because the results achieved by the claimed methods are surprising and unexpected. Applicant directs the Examiner’s attention to submitted references (Lindqvist et al. Frontiers in Endocrinology; 19 June 2017 and Tong et al., J. Clin. Endocrin Metab. 101:2405-2414; Jun 2016).  Applicant argues that Lindqvist reports that ghrelin administered intravenously during an oral glucose challenge did not significantly affect GIP levels (abstract, Figure 1D and page 5, col. 1, 2nd full paragraph). 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
	1.  Applicant’s argument that the limitation, “wherein the GIP function inhibitory inhibits GIP secretion the subject” is not taught in the Alvares Favela reference and that this is a threshold question that must be satisfied before questions regarding motivation to combine or reasonable expectation of success can be considered, is not found persuasive. 
Inhibition of GIP secretion is a biological property/function of the catechin. The catechin taught in the Alvares Favela reference and the catechin taught in the instant claims are structurally the same. The catechin would inherently inhibit GIP secretion in the subject after administration.  MPEP § 2112 teaches: Where applicant claims a 
	2.  Applicant’s argument that the thermogenic activity implicated by Alvares Favela is fat metabolism and that it would be difficult for the artisan of ordinary skill in the art to expect that administration of catechin in a composition of Alvares Favela would increase thermogenesis and body temperature in individuals, is not found persuasive. 
MPEP 2144 IV teaches: Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In the instant case, Alvares Favela teaches administering a composition containing catechins with thermogenic activity for the treatment of obesity and diabetes. One of ordinary skill in the art would know that thermogenesis is the process of heat production in organisms. One of ordinary skill in the art would know that severe thermogenic impairment is the extreme loss of heat production (i.e. chronic hypothermia).
	 3.  Applicant’s arguments against the motivation to combine Alvares Favela and Lin are not found persuasive for the following reasons. 
MPEP 2144 IV teaches: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).
In the instant case, Alvares Favela teaches administering a thermogenic agent (i.e. catechin) to treat diabetes and obesity. Lin teaches aging is associated with severe thermogenic impairment. Lin teaches sever thermogenic impairment contributes to obesity and diabetes in aging. Lin teaches administering a thermogenic agent (i.e. growth hormone secretagogue receptor antagonist) to treat severe thermogenic impairment, obesity and insulin resistance. 
It would be obvious to modify to a method of treating obesity and diabetes comprising administering a composition comprising a thermogenic catechin, as taught by Alvares Favela to include treating chronic hypothermia caused by aging. This is because thermogenesis is the process of heat production in organisms. Alvares Favela already teaches catechins have thermogenic properties. Severe thermogenic impairment, would 
4.  Applicant’s submission of the Lindqvist and Tong et al. references, arguments that Lindqvist reports that ghrelin administered intravenously during an oral glucose challenge did not significantly affect GIP levels and that the discussion in Lindqvist states that their results are in line with those of Tong, are not found persuasive for the following reasons.
The Examiner has already explained that the catechin taught in the Alvares Favela reference and the catechin taught in the instant claims are structurally the same. The administered catechin, as taught in Alvares Favela would inherently inhibit GIP secretion in the subject.
Furthermore, the previous Office Action never stated that catechins and ghrelin had the same biological activity of inhibiting GIP secretion. The Lin reference was used because it teaches that aging is associated with severe thermogenic impairment, which contributes to obesity and diabetes in aging.  Li et al. teach ablation of the growth hormone secretagogue receptor (GHS-R) attenuates age-associated thermogenesis impairment, obesity and insulin resistance. Li et al. teach administering GHS-R antagonists to activate thermogenesis, treat obesity and insulin resistance. Based on the teachings it would be apparent to use a catechin, already taught to be thermogenic and used to treat obesity and diabetes, in a method to treat chronic hypothermia caused by aging.


			Conclusion

		No claims are allowed. 
	
	
	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        7/27/21